Order entered February 18, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01206-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-15-02268-1

                                          ORDER
       Before the Court is appellant’s February 14, 2020 unopposed second motion for an

extension of time to file her brief on the merits. We GRANT the motion and extend the time to

March 4, 2020. We caution appellant that further extension requests will be disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE